Name: Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization
 Type: Regulation
 Subject Matter: fisheries;  world organisations;  information and information processing;  EU institutions and European civil service
 Date Published: nan

 Avis juridique important|31992R0189Council Regulation (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries Organization Official Journal L 021 , 30/01/1992 P. 0004 - 0006 Finnish special edition: Chapter 4 Volume 4 P. 0046 Swedish special edition: Chapter 4 Volume 4 P. 0046 COUNCIL REGULATION (EEC) No 189/92 of 27 January 1992 adopting provisions for the application of certain control measures adopted by the Northwest Atlantic Fisheries OrganizationTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (1), as amended by the 1985 Act of Accession and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas the Convention on future multilateral cooperation in the Northwest Atlantic fisheries, hereinafter referred to as the NAFO Convention, was approved by the Council by Regulation (EEC) No 3179/78 (2) and entered into force on 1 January 1979; Whereas the Northwest Atlantic Fisheries Organization (NAFO) established by the NAFO Convention adopted a Scheme of Joint International Inspection which was adopted by the Council in Regulation (EEC) No 1956/88 (3); Whereas the NAFO Fisheries Commission, at its 13th Annual Meeting held in Dartmouth on 13 September 1991, adopted a proposal for the establishment of a control measure, requiring fishing vessels to communicate certain information regarding their activities in the NAFO regulatory area; whereas that proposal is acceptable to the Community, HAS ADOPTED THIS REGULATION: Article 1 Vessels flying the flag of a Member State of the Community to which the NAFO scheme of joint international inspection applies shall transmit to the Commission of the European Communities and simultaneously to their competent national authorities, in accordance with the rules laid down in the Annex, the information set out therein. Article 2 Within 24 hours of receipt of the reports, whenever possible, the Commission shall transmit the information contained therein to the Executive Secretary of NAFO. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1992. For the Council The President A. MARQUES DA CUNHA (1) OJ No L 24, 27. 1. 1983, p. 1. (2) OJ No L 378, 30. 12. 1978, p. 1. (3) OJ No L 175, 6. 7. 1988, p. 1. ANNEX 1. The communications described below shall be entitled 'NAFO report'. The information to be transmitted, which shall be presented in the form specified, is as follows: 1.1. each entry of the vessel into the Regulatory Area. This report shall be made at least six hours in advance of the vessel's entry and shall contain the following particulars in the following order: - name of vessel, - call sign, - external identification letters and numbers, - the date, the time and geographical position, - indication of the message code: 'ENTRY', - the NAFO division into which the vessel is about to enter, - the name of the master; 1.2. each movement from one NAFO division to another NAFO division except when moving between divisions 3L and 3N, and 3N and 3O under the conditions provided for in 1.3, and each movement from the delimited zone of 10 miles either side of the lines separating divisions 3L and 3N and 3O when the conditions set out in 1.3 no longer apply. These reports shall be made prior to the vessel's entry into a NAFO division and shall contain the following particulars in the following order: - name of vessel, - call sign, - external identification letters and numbers, - the date, the time and geographical position, - indication of the message code: 'MOVE', - the NAFO division into which the vessel is about to enter, - the name of the master; 1.3. vessels conducting trans-zonal fishery between NAFO Divisions 3L and 3N or between divisions 3N and 3O which cross the line separating these divisions more than once during a period of 24 consecutive hours, and provided that they remain within the delimited zone (of 10 miles either side of the line between the divisions) shall report when first crossing the line between the divisions and at intervals not exceeding 24 hours thereafter (while remaining in the delimited zone), the following particulars in the following order: - name of vessel, - call sign, - external identification letters and numbers, - the date, the time and geographical position, - indication of the message code: 'ZONE', - the name of the master; 1.4. each exit from the Regulatory Area. These reports shall be made prior to the vessel's exit from the Regulatory Area and shall contain the following particulars in the following order: - name of vessel, - call sign, - external identification letters and numbers, - the date, the time of geographical position, - indication of the message code: 'EXIT', - the NAFO division from which the vessel is about to leave, - the name of the master. 2. Without prejudice to the provisions set down in Commission Regulation (EEC) No 2807/83 of 22 September 1983 laying down detailed rules for recording information on Member States' catches of fish (1), after each radio transmission of the information described in point 1 the following details are to be immediately entered in the logbook: - date and time of the transmission, - in the case of radio transmissions, the name of the radio station through which the transmission was made. 3.1. The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex 24189 FISEU-B) and to the competent national authorities of the Member State whose flag the vessel is flying. 3.2. If it is impossible for reasons of force majeure for the message to be transmitted by the vessel, it may be transmitted on the vessel's behalf by another vessel. (1) OJ No L 276, 10. 10. 1983, p. 1. (2) OJ No L 276, 10. 10. 1983, p. 1.